UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	January 31, 2015 Item 1. Schedule of Investments: Putnam Global Income Trust The fund's portfolio 1/31/15 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (30.4%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) (NON) $399,581 $359,623 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 25,000 24,100 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,314,000 3,333,884 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 1,518,407 1,259,519 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) (NON) 1,369,791 1,270,481 Austria (Republic of) sr. unsec. unsub. bonds 3 1/2s, 2021 (Austria) EUR 1,970,000 2,718,846 Belgium (Government of) sr. unsec. unsub. bonds 4 1/4s, 2022 (Belgium) EUR 2,202,000 3,235,558 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 (Brazil) $100,000 111,600 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 515,536 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) (units) BRL 790 273,438 Canada (Government of) bonds 5s, 2037 (Canada) CAD 200,000 250,306 Colombia (Republic of) sr. unsec. unsub. bonds 5s, 2045 (Colombia) $450,000 474,750 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 211,500 France (Government of) unsec. bonds 4 1/2s, 2041 (France) EUR 754,000 1,454,653 France (Government of) unsec. bonds 3 1/4s, 2021 (France) EUR 7,074,000 9,596,978 Germany (Federal Republic of) unsec. bonds 2 1/2s, 2044 (Germany) EUR 1,410,000 2,247,859 Germany (Federal Republic of) unsec. bonds 1 3/4s, 2022 (Germany) EUR 4,840,000 6,146,285 Germany (Federal Republic of) unsec. bonds Ser. 2007, 4 1/4s, 2017 (Germany) EUR 2,750,000 3,439,753 Germany (Federal Republic of) unsec. bonds Ser. 167, 1s, 2018 (Germany) EUR 5,602,000 6,599,864 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) $62,000 61,619 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 168,573 147,923 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 1,530,000 1,205,282 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 1,767,000 1,411,326 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) (STP) EUR 317,294 174,147 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) (STP) EUR 28,208 15,539 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) (STP) EUR 304,883 167,439 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) (STP) EUR 209,696 115,680 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) (STP) EUR 156,727 86,486 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) (STP) EUR 123,946 68,457 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) (STP) EUR 140,182 77,540 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) (STP) EUR 81,475 44,879 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) (STP) EUR 794,541 439,183 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) (STP) EUR 244,903 135,664 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) (STP) EUR 757,185 422,872 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) (STP) EUR 397,416 224,765 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) (STP) EUR 665,365 390,284 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) (STP) EUR 1,422,812 887,364 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) (STP) EUR 498,058 317,721 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) (STP) EUR 767,884 497,631 Hungary (Government of) sr. unsec. unsub. notes 5 3/8s, 2024 (Hungary) $470,000 535,565 Indonesia (Republic of) 144A sr. unsec. notes 5 1/8s, 2045 (Indonesia) 200,000 212,250 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 285,000 278,907 Ireland (Republic of) unsec. bonds 5s, 2020 (Ireland) EUR 700,000 988,528 Italy (Republic of) sr. unsec. bonds 4 3/4s, 2023 (Italy) EUR 1,979,000 2,819,913 Italy (Republic of) unsec. bonds 4 1/2s, 2023 (Italy) EUR 5,244,000 7,322,529 Italy (Republic of) unsec. bonds 3 3/4s, 2016 (Italy) EUR 2,180,000 2,590,412 Japan (Government of) sr. unsec. unsub. bonds 2.3s, 2040 (Japan) JPY 311,300,000 3,263,033 Japan (Government of) 10 yr sr. unsec. unsub. bonds 1s, 2021 (Japan) JPY 1,377,000,000 12,443,288 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 (Japan) JPY 106,000,000 1,140,446 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 261,086 Mexican (Government of) unsec. bonds 8s, 2020 (Mexico) MXN 23,397,000 1,799,293 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,543,399 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $235,000 269,686 Poland (Republic of) unsec. bonds 3 1/4s, 2019 (Poland) PLN 6,285,000 1,810,148 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) $600,000 484,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 78,600 79,386 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 188,000 South Africa (Republic of) sr. unsec. unsub. bonds 8s, 2018 (South Africa) ZAR 14,180,000 1,281,581 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) $1,600,000 1,698,000 Spain (Kingdom of) sr. unsec. bonds 4.4s, 2023 (Spain) EUR 1,830,000 2,583,882 Spain (Kingdom of) sr. unsec. unsub. bonds 5.85s, 2022 (Spain) EUR 1,160,000 1,724,737 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 (Sweden) SEK 1,500,000 222,261 Switzerland (Government of) bonds 2s, 2021 (Switzerland) CHF 600,000 756,740 Turkey (Republic of) sr. unsec. notes 4 7/8s, 2043 (Turkey) $1,000,000 1,046,150 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 375,000 202,031 United Kingdom Treasury unsec. bonds 4s, 2060 (United Kingdom) GBP 1,460,000 3,498,958 United Kingdom Treasury unsec. bonds 3 3/4s, 2019 (United Kingdom) GBP 350,000 595,518 United Mexican States sr. unsec. unsub. notes Ser. MTN, 4 3/4s, 2044 (Mexico) $440,000 473,574 Total foreign government and agency bonds and notes (cost $110,587,065) CORPORATE BONDS AND NOTES (29.0%) (a) Principal amount Value Basic materials (1.6%) Albemarle Corp. sr. unsec. notes 4.15s, 2024 $65,000 $68,414 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 160,000 171,600 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 220,190 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 420,000 480,503 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 285,000 324,220 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 4,000 4,846 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 175,000 178,871 Eastman Chemical Co. sr. unsec. unsub. notes 3.8s, 2025 305,000 320,988 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 175,295 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 349,714 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 360,000 369,777 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 465,000 454,562 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 185,170 Methanex Corp. sr. unsec. unsub. notes 4 1/4s, 2024 (Canada) 50,000 50,158 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 311,000 316,768 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 160,000 172,247 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 99,000 122,164 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 41,000 48,773 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 160,000 172,458 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 120,000 125,233 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 105,000 112,945 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 54,000 56,160 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 201,688 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 198,492 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 90,000 130,554 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 300,000 412,916 Capital goods (0.2%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 105,000 105,000 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 120,000 127,800 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 253,000 368,923 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 50,000 58,017 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 105,000 159,357 Communication services (2.3%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 125,494 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 204,055 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 125,000 128,989 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 310,000 306,900 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 70,000 103,789 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 75,000 106,818 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 210,501 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 169,526 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 125,000 177,042 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 555,000 633,445 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 333,000 387,743 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 231,965 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 350,000 371,134 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 270,000 320,996 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 580,000 841,845 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 800,000 832,000 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 340,000 393,364 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 300,000 336,799 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 18,000 27,811 Verizon Communications, Inc. sr. unsec. notes 6.4s, 2038 481,000 623,902 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 28,800 766,368 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 315,000 352,420 Consumer cyclicals (3.1%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 115,000 179,970 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 475,000 635,695 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 3s, 2022 71,000 73,001 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 194,000 214,370 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 565,000 628,897 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 162,000 232,625 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 425,000 455,813 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 215,000 209,252 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 235,000 264,331 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 1,110,000 1,888,174 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 122,000 172,636 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 15,000 22,884 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 205,000 205,000 General Motors Co. sr. unsec. unsub. notes 6 1/4s, 2043 265,000 329,998 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 171,000 173,565 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 244,000 247,050 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 30,000 30,750 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 215,000 274,991 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 94,000 105,753 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 250,000 265,070 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 61,000 71,398 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 29,000 32,563 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 160,000 163,970 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 262,000 261,673 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 163,850 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 220,000 238,150 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 527,000 703,235 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 133,745 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 30,000 35,225 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 896,000 942,011 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 150,000 159,371 Owens Corning company guaranty sr. unsec. notes 9s, 2019 15,000 18,423 QVC, Inc. company guaranty sr. notes 4.85s, 2024 260,000 275,371 Tiffany & Co. 144A sr. unsec. notes 4.9s, 2044 355,000 387,962 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 316,296 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 65,000 65,406 Consumer staples (1.6%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 105,000 113,903 Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 21,000 37,724 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 40,000 51,090 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 29,000 37,809 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 250,867 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 255,656 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 50,000 66,835 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 75,000 75,000 CVS Pass-Through Trust sr. notes 6.036s, 2028 61,681 73,395 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 311,797 409,989 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 81,000 85,975 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 85,000 119,512 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 1,030,000 1,087,256 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 500,000 529,684 Grupo Bimbo SAB de CV 144A sr. unsec. notes 3 7/8s, 2024 (Mexico) 550,000 564,423 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 716,847 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 205,000 240,864 Walgreens Boots Alliance, Inc. company guaranty sr. unsec. unsub. notes 3.3s, 2021 635,000 658,688 Energy (1.6%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 110,000 114,675 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 165,000 210,354 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 211,030 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 140,000 154,985 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 340,000 293,250 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 405,000 405,648 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 261,408 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 310,000 234,050 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 45,000 54,135 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 160,000 135,529 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 198,500 Petrobras Global Finance BV company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 55,206 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 202,149 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 185,000 180,024 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 350,000 129,500 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 30,000 9,057 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 11,000 5,242 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 220,000 125,730 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 155,000 47,287 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 55,000 54,954 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2046 (Mexico) 315,000 320,901 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 520,672 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 22,533 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 84,010 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 202,153 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 8,253 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 365,000 396,343 Williams Cos., Inc. (The) sr. unsec. notes 4.55s, 2024 675,000 626,574 Williams Partners LP sr. unsec. notes 5.4s, 2044 45,000 45,687 Williams Partners LP sr. unsec. notes 4.3s, 2024 45,000 45,202 Financials (11.8%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 295,000 420,766 Aflac, Inc. sr. unsec. notes 6.45s, 2040 108,000 149,256 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s, 2022 125,000 128,100 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 414,000 567,180 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 545,000 567,216 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 465,000 452,316 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 550,000 646,684 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 352,939 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 485,000 517,131 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 710,000 843,586 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB bonds 9s, perpetual maturity (Spain) $200,000 217,000 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 435,000 431,453 Bank of America Corp. jr. unsec. sub. FRN notes Ser. Z, 6 1/2s, perpetual maturity 460,000 481,706 Barclays PLC jr. unsec. sub. FRB bonds 6 5/8s, perpetual maturity (United Kingdom) 1,765,000 1,703,225 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 195,000 198,900 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 230,000 266,366 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 335,000 382,968 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, perpetual maturity (France) 300,000 351,000 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 210,000 232,913 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 215,000 231,168 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 456,000 505,598 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 152,000 151,810 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,302 CNA Financial Corp. unsec. notes 6 1/2s, 2016 260,000 280,794 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 320,000 381,600 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 119,187 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 865,000 1,113,688 Credit Agricole SA 144A jr. unsec. sub. FRN notes 7 7/8s, perpetual maturity (France) 735,000 758,899 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 200,000 210,000 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 340,000 379,755 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 380,000 476,628 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,000,000 1,190,000 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 138,000 165,609 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 (R) 150,000 159,562 EPR Properties unsec. notes 5 1/4s, 2023 (R) 285,000 311,181 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 116,000 107,590 GE Capital Trust IV 144A unsec. sub. FRB bonds 4 5/8s, 2066 EUR 90,000 105,103 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 $830,000 1,170,341 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 788,000 488,560 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 235,032 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 11,000 14,331 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 220,000 248,600 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 358,529 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 160,000 167,766 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 250,000 381,055 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 570,000 859,275 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 200,000 202,720 HSBC Holdings PLC jr. unsec. sub. FRB bonds 6 3/8s, perpetual maturity (United Kingdom) 200,000 205,102 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,031,000 1,179,215 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 243,100 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 390,000 392,925 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 630,000 648,880 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.232s, 2047 964,000 749,510 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 650,000 763,750 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 265,000 270,963 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 212,000 216,770 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 530,000 577,700 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 635,000 1,079,555 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 220,000 279,400 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 141,875 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 155,000 169,084 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 107,268 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 205,000 219,350 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 35,044 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 45,000 75,359 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 62,000 65,798 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 905,157 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 35,120 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 90,000 100,890 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 445,000 478,375 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 90,000 94,275 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 268,000 270,680 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 120,600 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 80,000 88,193 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 430,000 454,280 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes Ser. REGS, 9 1/2s, 2022 (United Kingdom) 820,000 929,060 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 626,710 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 470,000 507,312 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 275,000 229,625 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 450,000 416,304 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 663,875 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 (R) 270,000 292,849 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 200,000 197,000 Standard Chartered PLC unsec.sub. notes 5.7s, 2022 (United Kingdom) 330,000 367,129 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, perpetual maturity (United Kingdom) 100,000 108,500 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.241s, 2037 550,000 449,625 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 210,000 303,489 TIERS Trust/United States 144A bonds stepped-coupon zero % (8 1/8s, 3/15/18), 2046 (STP) 520,000 540,800 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 170,000 238,774 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 500,000 342,140 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 100,000 98,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 590,655 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 98,000 Wells Fargo Bank NA sr. unsec. sub. notes Ser. BKNT, 6.6s, 2038 930,000 1,371,590 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 405,000 462,371 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 725,000 770,655 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 300,000 317,250 Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 200,000 282,438 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 120,000 130,524 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 135,000 149,175 Medtronic PLC 144A sr. unsec. notes 4 3/8s, 2035 195,000 216,631 Medtronic PLC 144A sr. unsec. notes 3 1/2s, 2025 195,000 206,431 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 100,000 106,953 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 175,000 239,538 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 30,890 Supra-Nation (2.0%) Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 1,726,637 European Investment Bank sr. unsec. unsub. bonds 5 5/8s, 2032 (Luxembourg) GBP 1,900,000 4,353,241 European Investment Bank sr. unsec. unsub. notes Ser. EMTN, 4 1/8s, 2024 (Luxembourg) EUR 450,000 676,230 Technology (0.4%) Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 $435,000 472,337 Apple, Inc. sr. unsec. unsub. notes 2.1s, 2019 95,000 97,838 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 149,350 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 230,000 243,915 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 100,000 115,000 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 225,000 225,000 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 372,727 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 13,115 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 37,009 39,045 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 76,358 79,795 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 95,967 111,681 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 39,000 38,247 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 76,000 83,792 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 196,383 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 165,158 189,932 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 165,000 169,950 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 31,711 34,169 Utilities and power (3.6%) Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 65,000 76,887 Beaver Valley Funding Corp. sr. bonds 9s, 2017 20,000 21,600 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 405,000 514,432 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 65,000 72,490 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 165,000 191,607 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 360,000 383,819 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 363,582 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 138,533 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 109,264 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 375,000 403,163 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 465,000 679,390 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,114,000 1,169,700 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 175,000 196,662 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 515,000 616,099 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 210,000 230,884 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 645,494 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 125,000 137,934 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 830,000 964,619 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 304,821 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) $155,000 205,084 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 141,325 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 312,000 332,227 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 40,000 40,448 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 370,000 544,330 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 195,000 229,024 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 270,000 299,708 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 640,000 738,844 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 243,900 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 22,268 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 530,000 677,113 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 340,000 328,100 West Penn Power Co. 144A sr. bonds 5.95s, 2017 170,000 189,743 Westar Energy, Inc. sr. mtge. bonds 8 5/8s, 2018 145,000 182,095 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 39,900 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 830,000 834,133 Total corporate bonds and notes (cost $91,506,872) MORTGAGE-BACKED SECURITIES (24.1%) (a) Principal amount Value Agency collateralized mortgage obligations (7.0%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.934s, 2032 $71,299 $103,953 IFB Ser. 3408, Class EK, 25.123s, 2037 23,987 39,089 IFB Ser. 3072, Class SM, 23.186s, 2035 72,529 113,560 IFB Ser. 3072, Class SB, 23.039s, 2035 65,128 101,592 IFB Ser. 3249, Class PS, 21.726s, 2036 49,421 75,864 IFB Ser. 3065, Class DC, 19.361s, 2035 81,116 121,761 IFB Ser. 2990, Class LB, 16.52s, 2034 71,583 97,058 IFB Ser. 4218, Class SB, IO, 6.034s, 2041 2,045,308 371,878 IFB Ser. 4143, Class DS, IO, 5.954s, 2042 2,184,617 567,000 IFB Ser. 338, Class S2, IO, 5.884s, 2044 1,397,022 381,750 IFB Ser. 4240, Class SA, IO, 5.834s, 2043 3,090,903 703,273 IFB Ser. 271, Class S5, IO, 5.834s, 2042 4,027,590 1,005,689 IFB Ser. 326, Class S2, IO, 5.784s, 2044 4,647,997 1,212,388 IFB Ser. 327, Class S8, IO, 5.754s, 2044 672,076 168,086 IFB Ser. 314, Class AS, IO, 5.724s, 2043 1,595,790 409,413 Ser. 3707, Class PI, IO, 4 1/2s, 2025 416,739 37,702 Ser. 4193, Class PI, IO, 4s, 2043 2,224,761 334,556 Ser. 304, Class C53, IO, 4s, 2032 4,394,616 701,073 Ser. 4369, Class IA, IO, 3 1/2s, 2044 2,739,901 442,879 Ser. 4141, Class PI, IO, 3s, 2042 3,711,715 453,275 Ser. 4165, Class TI, IO, 3s, 2042 9,867,023 1,173,189 Ser. 13-4206, Class IP, IO, 3s, 2041 3,253,648 389,397 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 4,598,743 487,973 Ser. 3300, PO, zero %, 2037 6,986 6,251 Ser. 3326, Class WF, zero %, 2035 (F) 2,592 2,177 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.95s, 2036 59,357 95,043 IFB Ser. 07-53, Class SP, 23.583s, 2037 61,770 98,510 IFB Ser. 05-75, Class GS, 19.745s, 2035 53,342 75,467 IFB Ser. 10-46, Class SB, IO, 6.282s, 2040 858,770 131,770 IFB Ser. 13-128, Class SA, IO, 5.832s, 2043 3,284,702 819,730 Ser. 13-98, Class SA, IO, 5.782s, 2043 1,879,827 500,974 IFB Ser. 13-102, Class SH, IO, 5.732s, 2043 1,943,262 513,759 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 876,862 107,354 Ser. 418, Class C24, IO, 4s, 2043 2,318,130 369,018 Ser. 409, Class C16, IO, 4s, 2040 1,114,168 161,279 Ser. 418, Class C15, IO, 3 1/2s, 2043 2,468,310 408,100 Ser. 12-124, Class JI, 3 1/2s, 2042 2,460,860 364,429 Ser. 13-55, Class IK, IO, 3s, 2043 2,135,838 262,815 Ser. 13-35, Class IP, IO, 3s, 2042 5,453,205 566,196 Ser. 13-55, Class PI, IO, 3s, 2042 5,467,609 577,161 Ser. 13-23, Class PI, IO, 3s, 2041 7,047,376 648,218 Ser. 14-28, Class AI, IO, 3s, 2040 3,929,427 439,298 Ser. 13-55, Class MI, IO, 3s, 2032 3,229,707 385,918 Ser. 03-W10, Class 1, IO, 1.007s, 2043 524,149 13,017 Ser. 07-64, Class LO, PO, zero %, 2037 11,989 11,303 Government National Mortgage Association IFB Ser. 12-26, Class SP, IO, 6.482s, 2042 2,029,208 452,310 IFB Ser. 11-11, Class PS, IO, 6.432s, 2040 1,264,078 150,694 IFB Ser. 10-171, Class SB, IO, 6.282s, 2040 2,781,153 423,570 IFB Ser. 14-122, Class QS, IO, 6.032s, 2044 1,518,445 300,166 IFB Ser. 13-129, Class CS, IO, 5.982s, 2042 2,165,818 319,177 IFB Ser. 14-90, Class HS, IO, 5.932s, 2044 1,826,264 461,588 Ser. 10-35, Class UI, IO, 5s, 2040 1,018,000 210,727 Ser. 10-9, Class UI, IO, 5s, 2040 1,235,722 243,960 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,391,153 215,921 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 1,734,072 208,470 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,894,329 439,417 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 5,201,870 899,713 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,296,553 162,784 Ser. 13-24, Class PI, IO, 4s, 2042 1,040,010 160,151 Ser. 13-49, Class OI, IO, 3 1/2s, 2043 2,885,551 478,482 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,021,595 235,314 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 2,913,510 404,628 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 2,550,097 162,467 Ser. 13-53, Class PI, IO, 3s, 2041 5,162,874 501,109 Ser. 14-115, Class QI, IO, 3s, 2029 4,839,591 484,879 Ser. 14-44, Class IC, IO, 3s, 2028 6,468,797 652,220 Commercial mortgage-backed securities (12.7%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.634s, 2049 51,545 51,597 Ser. 06-5, Class A2, 5.317s, 2047 620,642 620,360 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.369s, 2051 6,116,892 51,945 Banc of America Merrill Lynch Commercial Mortgage, Inc. Ser. 05-4, Class B, 5.118s, 2045 423,000 427,230 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.207s, 2042 195,848 508 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, zero %, 2023 CAD 2,312,209 — Ser. 07-CD1A, IO, zero %, 2021 CAD 1,247,356 — Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.435s, 2039 $959,000 960,496 FRB Ser. 06-PW11, Class C, 5.435s, 2039 403,000 401,807 Ser. 06-PW14, Class X1, IO, 0.639s, 2038 5,230,702 74,119 CD Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.171s, 2044 3,969,899 17,003 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.568s, 2047 329,000 352,681 FRB Ser. 11-C1, Class E, 5.537s, 2044 363,000 391,448 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.538s, 2049 37,199,115 401,378 COMM Mortgage Pass-Through Certificates Ser. 12-CR3, Class XA, IO, 2.17s, 2045 549,892 61,148 Ser. 14-UBS6, Class XA, IO, 1.088s, 2047 10,576,582 755,618 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 841,000 891,250 FRB Ser. 05-LP5, Class D, 5.074s, 2043 802,000 808,586 FRB Ser. 14-CR18, Class C, 4.74s, 2047 1,199,000 1,269,997 Ser. 12-CR1, Class XA, IO, 2.114s, 2045 5,442,699 566,944 Ser. 13-CR13, Class XA, IO, 1.012s, 2023 9,395,098 537,775 COMM Mortgage Trust 144A Ser. 13-LC13, Class E, 3.719s, 2046 489,000 375,012 FRB Ser. 07-C9, Class AJFL, 0.856s, 2049 1,722,000 1,665,467 Credit Suisse Commercial Mortgage Trust 144A Ser. 06-C4, Class AX, IO, 0.579s, 2039 7,720,427 60,698 Ser. 07-C2, Class AX, IO, 0.078s, 2049 8,446,208 26,194 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 146,111 158,165 Ser. 03-C3, Class AX, IO, 1.829s, 2038 93,523 11 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 337,865 339,897 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.419s, 2044 195,000 210,927 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class B, 4.846s, 2048 569,000 568,761 GE Commercial Mortgage Corp Trust 144A Ser. 07-C1, Class XC, IO, 0.224s, 2049 29,809,445 113,306 GS Mortgage Securities Corp. II Ser. 05-GG4, Class AJ, 4.782s, 2039 (F) 1,000,000 1,008,303 Ser. 13-GC10, Class XA, IO, 1.73s, 2046 7,807,114 761,272 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.414s, 2046 983,000 975,952 FRB Ser. 13-GC10, Class E, 4.414s, 2046 650,000 577,064 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.637s, 2045 659,000 692,253 JP Morgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-C6, Class E, 5.207s, 2045 1,977,000 2,072,803 FRB Ser. 12-LC9, Class D, 4.422s, 2047 474,000 493,608 JPMBB Commercial Mortgage Securities Trust Ser. 13-C12, Class XA, IO, 0.894s, 2045 39,947,345 1,613,929 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.074s, 2051 601,000 635,419 FRB Ser. 07-LD12, Class A3, 5.94s, 2051 67,819 67,938 FRB Ser. 06-LDP7, Class B, 5 7/8s, 2045 914,000 621,392 Ser. 06-LDP8, Class AJ, 5.48s, 2045 1,806,000 1,867,241 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 406,000 405,562 FRB Ser. 13-C10, Class C, 4.159s, 2047 758,000 794,208 Ser. 13-C16, Class XA, IO, 1.361s, 2046 13,843,335 926,341 Ser. 06-LDP8, Class X, IO, 0.534s, 2045 1,900,699 13,303 Ser. 06-CB17, Class X, IO, 0.478s, 2043 20,685,522 157,541 Ser. 07-LDPX, Class X, IO, 0.283s, 2049 14,066,792 166,058 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.174s, 2051 569,000 579,498 FRB Ser. 07-CB20, Class C, 6.174s, 2051 401,000 383,412 FRB Ser. 12-C8, Class D, 4.666s, 2045 1,932,000 2,045,100 Ser. 07-CB20, Class X1, IO, 0.313s, 2051 6,616,407 50,827 LB Commercial Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 124,795 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class C, 5.35s, 2040 763,000 763,877 Ser. 06-C7, Class A2, 5.3s, 2038 515,283 517,499 Ser. 04-C6, Class E, 5.177s, 2036 60,979 60,929 Ser. 04-C8, Class D, 4.946s, 2039 131,438 131,337 Ser. 05-C1, Class D, 4.856s, 2040 518,000 517,606 Ser. 07-C2, Class XW, IO, 0.539s, 2040 797,332 9,349 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.674s, 2039 24,811,205 250,295 Ser. 06-C7, Class XCL, IO, 0.659s, 2038 2,427,220 24,656 Ser. 06-C7, Class XW, IO, 0.659s, 2038 1,324,007 13,449 Ser. 07-C2, Class XCL, IO, 0.539s, 2040 5,110,248 59,918 Ser. 05-C2, Class XCL, IO, 0.365s, 2040 1,557,284 614 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.837s, 2050 154,828 155,169 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.928s, 2049 94,346 5,019 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 100,072 100,811 FRB Ser. 07-HQ12, Class A2, 5.607s, 2049 48,123 48,196 FRB Ser. 07-HQ12, Class A2FX, 5.607s, 2049 327,841 327,277 Ser. 07-HQ11, Class C, 5.558s, 2044 477,000 472,158 Morgan Stanley Capital I Trust 144A FRB Ser. 05-HQ5, Class X1, IO, 0.135s, 2042 8,604,078 2,581 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 233,905 221,845 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 618,910 621,714 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.849s, 2045 6,332,562 646,377 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C25, Class AJ, 5.712s, 2043 294,000 303,173 Ser. 06-C24, Class AJ, 5.658s, 2045 326,000 332,553 Ser. 07-C34, IO, 0.309s, 2046 1,810,438 14,719 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class F, 5.455s, 2042 510,000 509,006 FRB Ser. 05-C16, Class G, 5.209s, 2041 770,000 779,045 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 1,380,000 1,482,810 Ser. 13-C14, Class XA, IO, 0.915s, 2046 10,778,550 578,377 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.466s, 2044 2,706,000 2,953,788 FRB Ser. 11-C4, Class E, 5.245s, 2044 527,000 564,973 FRB Ser. 12-C10, Class D, 4.458s, 2045 461,000 459,271 Ser. 12-C10, Class XA, IO, 1.792s, 2045 7,600,468 751,686 Ser. 13-C12, Class XA, IO, 1.494s, 2048 1,743,406 140,456 Residential mortgage-backed securities (non-agency) (4.4%) BCAP, LLC FRB Ser. 13-RR1, Class 9A4, 6.546s, 2036 550,000 556,325 BCAP, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.664s, 2035 280,000 261,128 BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.354s, 2036 1,000,000 840,000 Bear Stearns Alt-A Trust FRB Ser. 05-7, Class 22A1, 2.644s, 2035 579,250 495,259 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.045s, 2034 12,196 6,204 Countrywide Alternative Loan Trust FRB Ser. 06-OA3, Class 1A1, 0.368s, 2036 861,825 706,697 Credit Suisse Mortgage Trust 144A FRB Ser. 13-5R, Class 1A6, 0.42s, 2036 850,000 698,105 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 121,603 188,690 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 327,000 383,367 Nomura Resecuritization Trust 144A FRB Ser. 14-3R, Class 3A9, 0.688s, 2035 $1,539,000 1,328,311 RBSSP Resecuritization Trust 144A FRB Ser. 10-1, Class 3A2, 5.215s, 2035 640,000 624,192 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 06-AR1, Class 2A1B, 1.184s, 2046 604,966 541,445 FRB Ser. 06-AR4, Class 1A1B, 1.053s, 2046 1,381,147 1,194,692 FRB Ser. 05-AR19, Class A1C3, 0.668s, 2045 1,723,096 1,520,632 FRB Ser. 05-AR13, Class A1C3, 0.658s, 2045 3,228,544 2,841,119 FRB Ser. 05-AR9, Class A1C3, 0.648s, 2045 1,190,363 1,095,134 FRB Ser. 05-AR2, Class 2A1B, 0.538s, 2045 897,832 814,782 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.336s, 2047 850,000 629,000 Total mortgage-backed securities (cost $79,280,271) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (21.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.6%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, March 1, 2045 $3,000,000 $3,252,656 4 1/2s, TBA, February 1, 2045 3,000,000 3,256,406 4s, March 20, 2044 97,152 105,888 3s, TBA, March 1, 2045 2,000,000 2,070,312 U.S. Government Agency Mortgage Obligations (19.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 13,767 15,070 5 1/2s, June 1, 2035 16,032 18,041 5 1/2s, April 1, 2020 5,977 6,481 4 1/2s, May 1, 2044 574,676 646,526 4s, June 1, 2043 172,827 188,813 3 1/2s, with due dates from August 1, 2043 to February 1, 2044 2,704,581 2,881,902 3s, March 1, 2043 863,998 893,630 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 94,457 111,986 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 33,894 38,852 6s, July 1, 2037 1,700 1,940 6s, with due dates from May 1, 2021 to October 1, 2021 51,460 56,402 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 35,804 38,687 5 1/2s, TBA, March 1, 2045 1,000,000 1,117,188 5 1/2s, TBA, February 1, 2045 1,000,000 1,118,359 5s, May 1, 2037 77,846 86,133 5s, with due dates from May 1, 2020 to March 1, 2021 6,169 6,643 4 1/2s, May 1, 2041 870,819 948,580 4 1/2s, TBA, March 1, 2045 4,000,000 4,335,781 4 1/2s, TBA, February 1, 2045 2,000,000 2,170,312 4s, with due dates from July 1, 2043 to June 1, 2044 1,881,271 2,040,077 4s, with due dates from May 1, 2019 to September 1, 2020 63,565 67,341 4s, TBA, March 1, 2045 1,000,000 1,068,789 4s, TBA, February 1, 2045 1,000,000 1,070,859 3 1/2s, July 1, 2043 911,127 967,930 3 1/2s, TBA, March 1, 2045 6,000,000 6,323,672 3 1/2s, TBA, February 1, 2045 4,000,000 4,225,625 3s, February 1, 2043 897,813 929,798 3s, TBA, March 1, 2045 16,000,000 16,503,875 3s, TBA, February 1, 2045 16,000,000 16,543,750 Total U.S. government and agency mortgage obligations (cost $72,314,238) U.S. TREASURY OBLIGATIONS (0.3%) (a) Principal amount Value U.S. Treasury Notes 1.750%, September 30, 2019 (i) $122,000 $125,998 1.500%, October 31, 2019 (i) 232,000 236,453 1.000%, May 31, 2018 (i) 204,000 205,034 0.875%, October 15, 2017 (i) 143,000 144,006 0.875%, September 15, 2016 (i) 234,000 236,703 Total U.S. treasury obligations (cost $948,194) ASSET-BACKED SECURITIES (2.3%) (a) Principal amount Value Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 $7,687,000 $7,687,000 Total asset-backed securities (cost $7,687,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.6%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.354)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.354 $10,426,000 $10 (2.254)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.254 10,426,000 104 (2.1575)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.1575 10,426,000 3,128 (2.0875)/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.0875 5,213,000 71,314 (2.0575)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.0575 10,426,000 9,696 Barclays Bank PLC (2.31)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.31 10,426,000 31 (2.21)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.21 10,426,000 104 Citibank, N.A. (2.345)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.345 5,213,000 5 (2.319)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.319 5,213,000 10 (2.245)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.245 5,213,000 52 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 10,344,800 372,620 (2.219)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.219 5,213,000 52 Credit Suisse International (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 17,853,600 18 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 17,638,600 701,841 (2.2175)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.2175 15,639,000 1,720 (2.1175)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.1175 15,639,000 5,943 2.09125/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09125 10,421,000 290,329 2.09/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09 10,421,000 289,391 Goldman Sachs International (3.04)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/3.04 3,752,875 4 (2.94)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.94 3,752,875 4 (2.89)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.89 3,752,875 38 2.34/3 month USD-LIBOR-BBA/Mar-45 Mar-15/2.34 3,752,875 188,882 (2.32)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.32 10,426,000 104 (2.22)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.22 10,426,000 104 Total purchased swap options outstanding (cost $1,666,234) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $153,363 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 146,501 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 147,203 Total municipal bonds and notes (cost $310,653) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/$103.07 $10,000,000 $100,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/102.78 10,000,000 86,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/100.37 10,000,000 10 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.41 1,000,000 1 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.22 1,000,000 1 Total purchased options outstanding (cost $488,906) SHORT-TERM INVESTMENTS (9.3%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.07% (AFF) Shares 3,318,955 $3,318,955 Putnam Short Term Investment Fund 0.10% (AFF) Shares 16,987,715 16,987,715 SSgA Prime Money Market Fund Class N 0.01% (P) Shares 2,916,000 2,916,000 U.S. Treasury Bills with an effective yield of 0.10%, July 23, 2015 (SEGCCS) $2,337,000 2,336,361 U.S. Treasury Bills with an effective yield of 0.04%, April 2, 2015 (SEGCCS) 708,000 707,992 U.S. Treasury Bills with an effective yield of 0.03%, April 9, 2015 (SEGSF)(SEGCCS) 1,100,000 1,099,990 U.S. Treasury Bills with an effective yield of 0.01%, February 12, 2015 (SEGCCS) 109,000 109,000 U.S. Treasury Bills with effective yields ranging from less than 0.01% to 0.01%, February 5, 2015 (SEG) (SEGSF)(SEGCCS) 3,766,000 3,765,997 Total short-term investments (cost $31,241,405) TOTAL INVESTMENTS Total investments (cost $396,030,838) (b) FORWARD CURRENCY CONTRACTS at 1/31/15 (aggregate face value $188,398,988) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 4/15/15 $783,028 $802,070 $19,042 British Pound Buy 3/18/15 850,005 854,357 (4,352) Canadian Dollar Sell 4/15/15 1,204,607 1,275,977 71,370 Chinese Yuan (Offshore) Sell 2/13/15 851,633 843,862 (7,771) Euro Sell 3/18/15 1,666,134 1,915,096 248,962 Japanese Yen Buy 2/13/15 405,024 418,179 (13,155) Norwegian Krone Sell 3/18/15 826,879 821,620 (5,259) South Korean Won Buy 2/13/15 661,341 636,817 24,524 Barclays Bank PLC Australian Dollar Sell 4/15/15 344,396 352,898 8,502 Canadian Dollar Sell 4/15/15 3,453,427 3,708,095 254,668 Chinese Yuan (Offshore) Buy 2/13/15 879,063 910,652 (31,589) Czech Koruna Buy 3/18/15 63,120 70,120 (7,000) Euro Sell 3/18/15 673,846 698,744 24,898 Japanese Yen Buy 2/13/15 3,003,661 3,115,707 (112,046) Mexican Peso Buy 4/15/15 819,076 830,869 (11,793) New Zealand Dollar Buy 4/15/15 110,187 89,279 20,908 Singapore Dollar Sell 2/13/15 418,582 436,988 18,406 South African Rand Sell 4/15/15 1,121,830 1,109,225 (12,605) South Korean Won Sell 2/13/15 1,378,872 1,374,546 (4,326) Swiss Franc Buy 3/18/15 819,710 860,863 (41,153) Thai Baht Sell 2/13/15 209,863 207,908 (1,955) Citibank, N.A. Australian Dollar Sell 4/15/15 895,166 926,332 31,166 Brazilian Real Sell 4/2/15 99,467 99,432 (35) British Pound Buy 3/18/15 323,439 337,939 (14,500) Canadian Dollar Sell 4/15/15 404,916 401,746 (3,170) Danish Krone Buy 3/18/15 127,232 140,484 (13,252) Euro Sell 3/18/15 11,010,908 12,015,826 1,004,918 Japanese Yen Sell 2/13/15 476,047 345,847 (130,200) Mexican Peso Buy 4/15/15 254,231 235,339 18,892 New Zealand Dollar Buy 4/15/15 286,198 276,644 9,554 Norwegian Krone Sell 3/18/15 686,597 765,776 79,179 Philippine Peso Buy 5/20/15 419,831 421,355 (1,524) Swiss Franc Sell 3/18/15 933,990 885,332 (48,658) Thai Baht Buy 2/13/15 350,134 349,379 755 Credit Suisse International Australian Dollar Sell 4/15/15 397,481 411,441 13,960 British Pound Sell 3/18/15 4,283,605 4,458,212 174,607 Canadian Dollar Buy 4/15/15 79,254 117,523 (38,269) Euro Sell 3/18/15 3,743,290 4,290,105 546,815 Indian Rupee Buy 2/13/15 1,735,452 1,729,370 6,082 Japanese Yen Sell 2/13/15 2,156,589 2,221,221 64,632 New Zealand Dollar Buy 4/15/15 436,485 460,572 (24,087) Norwegian Krone Sell 3/18/15 574,006 666,056 92,050 Singapore Dollar Buy 2/13/15 368,994 387,142 (18,148) Singapore Dollar Sell 2/13/15 368,994 383,366 14,372 South Korean Won Buy 2/13/15 769,858 841,412 (71,554) Swedish Krona Buy 3/18/15 410,966 446,485 (35,519) Swedish Krona Sell 3/18/15 416,407 416,501 94 Swiss Franc Sell 3/18/15 1,247,466 1,097,509 (149,957) Deutsche Bank AG Australian Dollar Sell 4/15/15 1,195,543 1,237,338 41,795 British Pound Buy 3/18/15 1,301,585 1,337,608 (36,023) Canadian Dollar Sell 4/15/15 789,076 832,706 43,630 Euro Sell 3/18/15 7,768,736 8,528,629 759,893 Japanese Yen Sell 2/13/15 2,929,003 3,057,996 128,993 New Zealand Dollar Buy 4/15/15 1,233,372 1,271,261 (37,889) Norwegian Krone Buy 3/18/15 849,839 859,004 (9,165) Norwegian Krone Sell 3/18/15 777,998 866,408 88,410 Polish Zloty Sell 3/18/15 960,104 1,078,249 118,145 Swedish Krona Buy 3/18/15 413,263 432,490 (19,227) Turkish Lira Buy 3/18/15 774,940 860,815 (85,875) Goldman Sachs International Australian Dollar Sell 4/15/15 1,324,421 1,370,943 46,522 British Pound Buy 3/18/15 1,273,126 1,320,613 (47,487) Canadian Dollar Sell 4/15/15 935,318 967,177 31,859 Euro Sell 3/18/15 8,117,019 9,027,052 910,033 Japanese Yen Sell 2/13/15 3,459,522 3,515,962 56,440 New Zealand Dollar Buy 4/15/15 658,304 695,160 (36,856) Norwegian Krone Sell 3/18/15 323,370 326,551 3,181 Swedish Krona Sell 3/18/15 94,825 92,884 (1,941) HSBC Bank USA, National Association British Pound Sell 3/18/15 3,591,253 3,755,344 164,091 Canadian Dollar Sell 4/15/15 3,295,471 3,506,276 210,805 Chinese Yuan (Offshore) Buy 2/13/15 864,760 882,683 (17,923) Euro Sell 3/18/15 8,883,335 9,704,808 821,473 Japanese Yen Buy 2/13/15 749,917 777,354 (27,437) New Zealand Dollar Buy 4/15/15 415,676 438,577 (22,901) Swedish Krona Buy 3/18/15 365,844 412,880 (47,036) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/15/15 423,598 428,421 4,823 British Pound Buy 3/18/15 408,665 423,668 (15,003) Canadian Dollar Sell 4/15/15 1,314,446 1,372,395 57,949 Euro Buy 3/18/15 2,899,767 3,114,904 (215,137) Indian Rupee Buy 2/13/15 831,480 811,890 19,590 Japanese Yen Buy 2/13/15 172,162 146,944 25,218 Malaysian Ringgit Sell 2/13/15 649,905 702,430 52,525 Mexican Peso Sell 4/15/15 159,896 162,942 3,046 New Taiwan Dollar Sell 2/13/15 44,638 69,390 24,752 New Zealand Dollar Buy 4/15/15 95,736 102,620 (6,884) Norwegian Krone Sell 3/18/15 758,256 881,966 123,710 Philippine Peso Buy 5/20/15 419,828 421,448 (1,620) Russian Ruble Buy 3/18/15 65,291 82,192 (16,901) Singapore Dollar Sell 2/13/15 852,388 883,865 31,477 South Korean Won Sell 2/13/15 191,416 208,164 16,748 Swedish Krona Sell 3/18/15 1,473,762 1,587,725 113,963 Swiss Franc Sell 3/18/15 1,397,328 1,256,284 (141,044) Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/15/15 290,225 267,685 (22,540) British Pound Sell 3/18/15 4,320,195 4,514,170 193,975 Canadian Dollar Sell 4/15/15 12,108 13,049 941 Euro Sell 3/18/15 11,881,901 13,134,618 1,252,717 New Zealand Dollar Buy 4/15/15 808,303 852,103 (43,800) Norwegian Krone Sell 3/18/15 343,434 390,403 46,969 Singapore Dollar Sell 2/13/15 1,159,600 1,185,533 25,933 Swedish Krona Sell 3/18/15 427,832 421,589 (6,243) State Street Bank and Trust Co. Australian Dollar Sell 4/15/15 614,240 626,454 12,214 Brazilian Real Sell 4/2/15 142,546 142,392 (154) British Pound Buy 3/18/15 7,449,781 7,722,676 (272,895) Canadian Dollar Sell 4/15/15 723,425 737,416 13,991 Chinese Yuan (Offshore) Sell 2/13/15 837,315 837,527 212 Euro Sell 3/18/15 1,748,542 1,812,593 64,051 Hungarian Forint Sell 3/18/15 845,011 853,690 8,679 Israeli Shekel Sell 4/15/15 857,267 852,550 (4,717) Japanese Yen Sell 2/13/15 192,361 123,514 (68,847) Malaysian Ringgit Sell 2/13/15 850,262 886,378 36,116 New Taiwan Dollar Buy 2/13/15 44,743 46,301 (1,558) New Zealand Dollar Buy 4/15/15 193,567 184,472 9,095 Norwegian Krone Sell 3/18/15 397,008 434,885 37,877 Singapore Dollar Sell 2/13/15 842,855 843,384 529 Swedish Krona Buy 3/18/15 701,655 832,700 (131,045) Swiss Franc Sell 3/18/15 692,552 606,147 (86,405) Turkish Lira Buy 3/18/15 1,935,386 2,071,157 (135,771) UBS AG British Pound Buy 3/18/15 512,713 538,896 (26,183) Canadian Dollar Sell 4/15/15 356,248 384,791 28,543 Euro Buy 3/18/15 1,349,277 1,516,879 (167,602) Hungarian Forint Buy 3/18/15 805,785 895,049 (89,264) Hungarian Forint Sell 3/18/15 805,785 901,562 95,777 Japanese Yen Sell 2/13/15 973,092 987,464 14,372 New Zealand Dollar Buy 4/15/15 1,213,502 1,259,180 (45,678) WestPac Banking Corp. British Pound Buy 3/18/15 1,848,329 1,931,236 (82,907) Canadian Dollar Buy 4/15/15 18,634 9,325 9,309 Euro Buy 3/18/15 816,732 903,292 (86,560) Japanese Yen Buy 2/13/15 5,050,413 5,214,012 (163,599) Japanese Yen Sell 2/13/15 5,062,737 5,044,232 (18,505) New Zealand Dollar Buy 4/15/15 1,201,725 1,267,949 (66,224) South Korean Won Buy 2/13/15 889,588 875,501 14,087 Total FUTURES CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 15 $1,538,919 Mar-15 $59,992 Canadian Government Bond 10 yr (Long) 32 3,668,655 Mar-15 212,412 Euro-Bobl 5 yr (Short) 60 8,874,340 Mar-15 (74,736) Euro-Bund 10 yr (Long) 31 5,583,430 Mar-15 109,518 Euro-Bund 10 yr (Short) 43 7,744,758 Mar-15 (316,442) Euro-Buxl 30 yr (Short) 11 2,093,211 Mar-15 (255,095) Euro-Schatz 2 yr (Long) 53 6,661,563 Mar-15 19,015 Japanese Government Bond 10 yr (Long) 24 30,274,376 Mar-15 164,602 Japanese Government Bond 10 yr Mini (Long) 24 3,028,051 Mar-15 20,969 Japanese Government Bond 10 yr (Short) 11 13,875,756 Mar-15 (94,652) U.K. Gilt 10 yr (Long) 51 9,515,229 Mar-15 551,177 U.S. Treasury Bond 30 yr (Short) 78 11,799,938 Mar-15 (151,211) U.S. Treasury Bond Ultra 30 yr (Long) 57 10,199,438 Mar-15 1,210,251 U.S. Treasury Note 10 yr (Long) 213 27,876,375 Mar-15 529,236 U.S. Treasury Note 10 yr (Short) 118 15,443,250 Mar-15 (575,443) U.S. Treasury Note 2 yr (Long) 45 9,889,453 Mar-15 39,290 U.S. Treasury Note 5 yr (Long) 63 7,644,656 Mar-15 35,318 Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/15 (premiums $1,984,998) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.154/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.154 $10,426,000 $730 1.9575/3 month USD-LIBOR-BBA/Feb-25 Feb-15/1.9575 10,426,000 25,648 1.66/3 month USD-LIBOR-BBA/Jul-20 Jul-15/1.66 10,426,000 81,948 Barclays Bank PLC 2.11/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.11 10,426,000 938 Citibank, N.A. 2.145/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.145 5,213,000 261 2.119/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.119 5,213,000 417 Credit Suisse International 2.0175/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.0175 15,639,000 18,610 (1.94125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94125 10,421,000 193,726 (1.94)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94 10,421,000 192,997 (1.80125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80125 10,421,000 125,781 (1.80)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80 10,421,000 125,260 Goldman Sachs International 2.84/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.84 3,752,875 4 (2.49)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.49 3,752,875 272,048 (2.2175)/3 month USD-LIBOR-BBA/Mar-45 Mar-15/2.2175 3,752,875 125,158 2.12/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.12 10,426,000 834 (2.095)/3 month USD-LIBOR-BBA/Mar-45 Mar-15/2.095 3,752,875 79,073 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 3,723,000 613,215 Total WRITTEN OPTIONS OUTSTANDING at 1/31/15 (premiums $482,969) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/$102.07 $10,000,000 $57,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/101.78 10,000,000 48,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/101.07 10,000,000 31,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/100.78 10,000,000 26,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.42 10,000,000 10 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.53 1,000,000 1 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.48 10,000,000 10 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.34 1,000,000 1 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.66 1,000,000 1 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.47 1,000,000 1 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International (2.82)/3 month USD-LIBOR-BBA/Jan-46 (Purchased) Jan-16/2.82 $3,752,875 $(112,586) (1.885)/3 month USD-LIBOR-BBA/Jan-46 (Written) Jan-16/1.885 3,752,875 112,586 JPMorgan Chase Bank N.A. (2.0975)/3 month USD-LIBOR-BBA/Feb-25 (Purchased) Feb-15/2.0975 7,820,000 (22,874) (1.7975)/3 month USD-LIBOR-BBA/Feb-25 (Written) Feb-15/1.7975 7,820,000 22,874 Total $— TBA SALE COMMITMENTS OUTSTANDING at 1/31/15 (proceeds receivable $35,670,780) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, February 1, 2045 $1,000,000 2/12/15 $1,118,359 Federal National Mortgage Association, 4 1/2s, March 1, 2045 4,000,000 3/12/15 4,335,781 Federal National Mortgage Association, 4 1/2s, February 1, 2045 2,000,000 2/12/15 2,170,312 Federal National Mortgage Association, 4s, February 1, 2045 1,000,000 2/12/15 1,070,859 Federal National Mortgage Association, 3 1/2s, March 1, 2045 1,000,000 3/12/15 1,053,945 Federal National Mortgage Association, 3 1/2s, February 1, 2045 4,000,000 2/12/15 4,225,625 Federal National Mortgage Association, 3s, March 1, 2045 2,000,000 3/12/15 2,062,984 Federal National Mortgage Association, 3s, February 1, 2045 16,000,000 2/12/15 16,543,753 Government National Mortgage Association, 4 1/2s, February 1, 2045 3,000,000 2/19/15 3,256,406 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 4,290,000 $— 1/12/20 3 month CAD-BA-CDOR 1.62% $86,470 Citibank, N.A. AUD 4,597,000 (E) — 7/31/24 4.5175% 6 month AUD-BBR-BBSW (221,296) AUD 862,000 (E) — 8/6/24 4.63% 6 month AUD-BBR-BBSW (44,566) AUD 6,333,000 (E) — 10/16/24 6 month AUD-BBR-BBSW 4.232% 239,255 AUD 3,724,000 — 12/05/24 6 month AUD-BBR-BBSW 3.4525% 187,513 AUD 925,000 — 12/05/24 6 month AUD-BBR-BBSW 3.4575% 46,899 Credit Suisse International AUD 795,000 — 10/10/23 6 month AUD-BBR-BBSW 4.49% 91,505 AUD 2,596,000 (E) — 10/16/24 6 month AUD-BBR-BBSW 4.1975% 95,184 CAD 4,239,000 — 1/12/20 3 month CAD-BA-CDOR 1.62% 85,442 NOK 6,604,000 — 11/06/24 6 month NOK-NIBOR-NIBR 2.29% 50,732 SEK 13,214,000 — 11/11/19 0.78% 3 month SEK-STIBOR-SIDE (29,369) SEK 6,853,000 — 11/11/24 3 month SEK-STIBOR-SIDE 1.49% 44,522 Deutsche Bank AG NOK 6,604,000 — 11/06/24 6 month NOK-NIBOR-NIBR 2.29% 50,732 PLN 5,586,000 — 3/17/24 4.1072% 6 month PLN-WIBOR-WIBO (345,006) PLN 2,785,000 — 3/18/24 4.12875% 6 month PLN-WIBOR-WIBO (173,526) PLN 2,458,000 — 3/27/24 4.045% 6 month PLN-WIBOR-WIBO (150,880) ZAR 10,592,000 — 1/26/25 3 month ZAR-JIBAR-SAFEX 7.09% 3,488 ZAR 7,061,000 — 1/23/25 3 month ZAR-JIBAR-SAFEX 7.08% 1,966 Goldman Sachs International AUD 1,246,000 (E) — 8/6/24 4.525% 6 month AUD-BBR-BBSW (60,170) CHF 938,000 — 2/24/24 6 month CHF-LIBOR-BBA 1.36% 147,036 JPY 411,000,000 — 9/15/41 6 month JPY-LIBOR-BBA 1.768% 460,705 KRW 8,034,000,000 — 11/18/18 3 month KRW-CD-KSDA-BLOOMBERG 3.105% 327,098 KRW 1,998,000,000 — 10/30/19 3 month KRW-CD-KSDA-BLOOMBERG 2.2875% 27,120 KRW 3,078,000,000 — 11/05/19 3 month KRW-CD-KSDA-BLOOMBERG 2.165% 26,370 KRW 981,000,000 — 11/06/19 3 month KRW-CD-KSDA-BLOOMBERG 2.17% 8,612 NOK 1,775,000 — 12/31/24 6 month NOK-NIBOR-NIBR 1.955% 6,279 NZD 581,000 — 10/31/24 3 month NZD-BBR-FRA 4.425% 32,560 NZD 726,000 — 10/31/24 3 month NZD-BBR-FRA 4.42% 40,462 NZD 726,000 — 11/3/24 3 month NZD-BBR-FRA 4.415% 34,976 SEK 13,929,000 — 11/10/19 0.775% 3 month SEK-STIBOR-SIDE (30,774) SEK 7,074,000 — 11/10/24 3 month SEK-STIBOR-SIDE 1.4775% 44,952 JPMorgan Chase Bank N.A. AUD 2,313,000 (E) — 8/6/24 4.5175% 6 month AUD-BBR-BBSW (111,132) CAD 1,100,000 — 9/21/41 3 month CAD-BA-CDOR 2.78311% 109,051 CAD 2,887,000 — 10/9/23 3 month CAD-BA-CDOR 3.055% 299,149 CAD 4,375,000 — 1/12/20 3 month CAD-BA-CDOR 1.63% 89,877 CAD 1,932,000 — 1/16/25 3 month CAD-BA-CDOR 1.99% 44,193 CAD 1,932,000 — 1/16/25 3 month CAD-BA-CDOR 2.00% 45,644 JPY 901,000,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 21,290 JPY 149,300,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 82,761 KRW 1,998,000,000 — 11/06/19 3 month KRW-CD-KSDA-BLOOMBERG 2.165% 17,103 KRW 981,000,000 — 11/3/19 3 month KRW-CD-KSDA-BLOOMBERG 2.245% 11,832 KRW 981,000,000 — 11/04/19 3 month KRW-CD-KSDA-BLOOMBERG 2.195% 9,683 MXN 10,836,000 — 7/24/29 1 month MXN-TIIE-BANXICO 6.565% 61,709 NZD 853,000 — 11/4/24 3 month NZD-BBR-FRA 4.38% 39,228 SEK 13,038,000 — 11/10/19 0.78% 3 month SEK-STIBOR-SIDE (29,431) SEK 6,783,000 — 11/10/24 3 month SEK-STIBOR-SIDE 1.485% 43,707 SEK 6,783,000 — 11/11/24 3 month SEK-STIBOR-SIDE 1.485% 43,665 SEK 13,038,000 — 11/11/19 0.775% 3 month SEK-STIBOR-SIDE (28,986) ZAR 7,326,000 — 1/22/25 3 month ZAR-JIBAR-SAFEX 7.14% 4,811 ZAR 21,978,000 — 1/23/25 3 month ZAR-JIBAR-SAFEX 7.0633% 3,829 Total $— (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPY 328,100,000 $(59) 11/19/43 1.75625% 6 month JPY-LIBOR-BBA $(351,829) $7,505,750 21,668 1/6/25 2.28% 3 month USD-LIBOR-BBA (317,440) 7,505,750 92,972 1/6/25 2.53% 3 month USD-LIBOR-BBA (421,910) 73,141,000 (E) 312,287 3/18/17 1.25% 3 month USD-LIBOR-BBA (375,385) 19,466,000 (E) 367,645 3/18/20 2.25% 3 month USD-LIBOR-BBA (436,183) 62,284,000 (E) 4,123,930 3/18/25 3.00% 3 month USD-LIBOR-BBA (2,618,126) 6,729,000 (E) 942,997 3/18/45 3.50% 3 month USD-LIBOR-BBA (1,087,700) 32,318,000 (E) (179) 12/16/17 1.897% 3 month USD-LIBOR-BBA (430,300) 16,207,000 (E) (90) 12/16/17 1.86625% 3 month USD-LIBOR-BBA (205,919) 21,415,000 (E) (119) 12/16/17 1.905% 3 month USD-LIBOR-BBA (288,515) 5,212,000 (E) (29) 12/16/17 1.8625% 3 month USD-LIBOR-BBA (65,836) 17,670,000 (E) (98) 12/16/17 3 month USD-LIBOR-BBA 1.80% 201,128 12,499,000 (E) (101) 12/16/18 2.34% 3 month USD-LIBOR-BBA (340,973) 9,375,000 (E) (75) 12/16/18 2.3795% 3 month USD-LIBOR-BBA (266,654) 8,311,000 (34) 12/19/19 1.742% 3 month USD-LIBOR-BBA (175,059) 10,400,000 (137) 1/9/25 3 month USD-LIBOR-BBA 2.07875% 271,919 7,215,600 7,120 1/16/25 3 month USD-LIBOR-BBA 2.12% 220,800 18,651,000 (150) 1/12/20 3 month USD-LIBOR-BBA 1.6457% 282,012 7,758,600 (620) 1/23/25 3 month USD-LIBOR-BBA 2.14% 240,458 4,044,000 (E) (22) 12/16/17 3 month USD-LIBOR-BBA 1.924% 55,959 3,125,000 (E) (25) 12/16/18 2.337% 3 month USD-LIBOR-BBA (84,975) 5,715,000 (E) (46) 12/16/18 2.0025% 3 month USD-LIBOR-BBA (99,121) 10,002,000 (E) (4,397) 12/16/18 1.9525% 3 month USD-LIBOR-BBA (163,069) 11,520,000 (E) (129) 10/22/24 3 month USD-LIBOR-BBA 3.14875% 442,769 11,520,000 (E) (129) 10/22/24 3 month USD-LIBOR-BBA 3.145% 440,822 4,597,000 (E) 351,672 3/18/25 2.90% 3 month USD-LIBOR-BBA (103,017) 34,000,000 (E) 1,025,780 3/18/22 2.50% 3 month USD-LIBOR-BBA (967,436) 10,472,000 (84) 12/19/19 1.7285% 3 month USD-LIBOR-BBA (213,710) 8,311,000 (34) 12/19/19 1.734% 3 month USD-LIBOR-BBA (171,806) 7,596,400 (100) 1/22/25 3 month USD-LIBOR-BBA 2.09% 200,834 2,037,000 (27) 1/9/25 3 month USD-LIBOR-BBA 2.081% 53,688 27,518,000 (222) 1/9/20 1.62% 3 month USD-LIBOR-BBA (386,407) 20,864,565 (275) 1/14/25 3 month USD-LIBOR-BBA 2.10% 580,954 13,510,350 (97) 1/15/25 3 month USD-LIBOR-BBA 2.09% 362,889 7,215,600 (95) 1/22/25 3 month USD-LIBOR-BBA 2.095% 194,145 40,209,000 (E) (223) 12/20/19 2.315% 3 month USD-LIBOR-BBA (321,453) 9,825,000 (130) 1/12/25 2.14412% 3 month USD-LIBOR-BBA (315,547) 18,651,000 (150) 1/12/20 3 month USD-LIBOR-BBA 1.65338% 289,007 9,824,000 (130) 1/12/25 2.1372% 3 month USD-LIBOR-BBA (309,143) 9,824,000 (130) 1/12/25 2.142% 3 month USD-LIBOR-BBA (313,569) 18,651,000 (150) 1/12/20 3 month USD-LIBOR-BBA 1.648% 284,105 9,824,000 (130) 1/12/25 2.14055% 3 month USD-LIBOR-BBA (312,225) 18,651,000 (150) 1/12/20 3 month USD-LIBOR-BBA 1.6464% 282,653 9,823,000 (130) 1/12/25 2.138% 3 month USD-LIBOR-BBA (309,852) 18,651,000 (150) 1/12/20 3 month USD-LIBOR-BBA 1.64084% 277,581 3,910,000 (52) 1/20/25 3 month USD-LIBOR-BBA 1.949% 52,225 6,067,000 (80) 1/20/25 1.875% 3 month USD-LIBOR-BBA (39,105) 11,764,000 (95) 1/22/20 1.45125% 3 month USD-LIBOR-BBA (60,450) 2,709,000 (36) 1/22/25 1.921% 3 month USD-LIBOR-BBA (28,835) 1,770,000 (60) 1/22/45 2.31125% 3 month USD-LIBOR-BBA (53,986) 4,327,000 (57) 1/22/25 1.92125% 3 month USD-LIBOR-BBA (46,157) 5,981,000 (48) 1/26/20 1.517% 3 month USD-LIBOR-BBA (48,680) 1,310,000 (45) 1/26/45 3 month USD-LIBOR-BBA 2.384% 61,636 2,528,000 (33) 1/27/25 3 month USD-LIBOR-BBA 1.9625% 35,954 2,528,000 (33) 1/27/25 3 month USD-LIBOR-BBA 1.963% 36,073 4,043,000 (53) 1/27/25 3 month USD-LIBOR-BBA 1.95475% 54,570 1,997,000 (E) (68) 2/2/46 3 month USD-LIBOR-BBA 2.335% 32,461 343,000 (5) 2/3/25 3 month USD-LIBOR-BBA 1.791% (759) EUR 19,849,000 (E) (133,520) 3/18/17 6 month EUR-EURIBOR-REUTERS 0.50% 21,937 EUR 6,578,000 (E) (122,487) 3/18/20 6 month EUR-EURIBOR-REUTERS 0.75% 38,604 EUR 3,654,000 (E) (231,364) 3/18/25 6 month EUR-EURIBOR-REUTERS 1.50% 95,394 EUR 2,587,000 (E) (509,553) 3/18/45 6 month EUR-EURIBOR-REUTERS 2.25% 297,719 EUR 8,624,000 (E) (123) 10/22/24 1.75% 6 month EUR-EURIBOR-REUTERS (343,766) EUR 8,624,000 (E) (123) 10/22/24 1.757% 6 month EUR-EURIBOR-REUTERS (347,108) GBP 9,863,000 (E) 274,969 3/18/17 2.00% 6 month GBP-LIBOR-BBA (59,046) GBP 8,399,000 (E) (548,841) 3/18/20 6 month GBP-LIBOR-BBA 2.50% 252,712 GBP 6,917,000 (E) 1,084,567 3/18/25 3.00% 6 month GBP-LIBOR-BBA (436,652) GBP 2,002,000 (E) (572,927) 3/18/45 6 month GBP-LIBOR-BBA 3.25% 523,299 GBP 10,863,000 (E) (62) 1/12/17 0.89875% 3 month GBP-LIBOR-BBA (6,721) GBP 9,389,000 (E) (53) 1/12/17 0.8945% 3 month GBP-LIBOR-BBA (5,215) JPY 18,345,000 (6) 3/24/44 6 month JPY-LIBOR-BBA 1.80% 21,858 JPY 35,921,000 (12) 3/24/44 6 month JPY-LIBOR-BBA 1.79625% 42,497 JPY 996,900,000 (39) 3/14/19 6 month JPY-LIBOR-BBA 0.3175% 50,470 JPY 218,100,000 (38) 3/14/44 1.795% 6 month JPY-LIBOR-BBA (258,214) JPY 17,784,000 (3) 3/24/44 6 month JPY-LIBOR-BBA 1.80125% 21,242 JPY 20,000,000 (6) 11/07/44 6 month JPY-LIBOR-BBA 1.5025% 9,941 JPY 120,000,000 (36) 11/07/44 6 month JPY-LIBOR-BBA 1.495% 57,596 JPY 627,000,000 (45) 11/07/19 0.2475% 6 month JPY-LIBOR-BBA (10,095) JPY 369,900,000 (26) 11/07/19 0.25% 6 month JPY-LIBOR-BBA (6,348) JPY 6,050,000 (2) 11/07/44 6 month JPY-LIBOR-BBA 1.4975% 2,938 JPY 97,000,000 (34) 9/2/43 1.87875% 6 month JPY-LIBOR-BBA (133,391) $7,596,400 (100) 1/9/25 3 month USD-LIBOR-BBA 2.07% 192,392 Total $6,476,696 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $584,328 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(15,485) Barclays Bank PLC 105,850 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 417 193,787 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,287) 6,319,548 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (167,472) 7,642,597 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 27,740 4,392 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (23) 117,493 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 426 499,760 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,996 64,686 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 255 996,885 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,981 2,718,215 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,866 545,786 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,981 92,752 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 366 300,710 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,186 218,115 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 860 1,633,665 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,686) 82,729 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (202) 267,427 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (540) 133,713 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (270) 133,713 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (270) 268,355 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (542) 696,872 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,406) 268,355 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (542) 1,132,914 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (30,023) 792,200 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (13,149) 258,008 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 936 334,790 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (5,557) 418,760 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,236) 535,704 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,081) 742,666 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 14,300 205,613 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 746 Citibank, N.A. 201,246 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 730 EUR 4,580,000 — 2/21/19 (1.235%) Eurostat Eurozone HICP excluding tobacco (206,498) EUR 2,380,000 — 2/21/24 1.69% Eurostat Eurozone HICP excluding tobacco 207,697 Credit Suisse International $896,454 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 3,159 541,817 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 10,433 1,343,205 5,877 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (29,719) EUR 1,340,000 — 3/27/19 (1.1913%) Eurostat Eurozone HICP excluding tobacco (57,858) EUR 4,580,000 — 2/20/19 (1.2225%) Eurostat Eurozone HICP excluding tobacco (203,083) EUR 2,380,000 — 2/20/24 1.68% Eurostat Eurozone HICP excluding tobacco 204,669 EUR 1,340,000 — 3/24/19 (1.1925%) Eurostat Eurozone HICP excluding tobacco (57,964) GBP 1,130,000 — 3/20/19 3.05% GBP Non-revised UK Retail Price Index 72,029 GBP 1,130,000 — 3/25/19 3.0413% GBP Non-revised UK Retail Price Index 71,212 Goldman Sachs International $174,187 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,466) 29,818 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (159) 481,091 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,125) 481,091 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,125) 1,588,407 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (42,094) 608,902 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (14,803) 42,839 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (149) 51,392 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (179) 970,661 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,378) 1,358,587 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (37,065) 715,401 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,518) 904,336 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,965) 893,502 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 17,205 2,376,011 43,993 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (19,890) JPMorgan Chase Bank N.A. 903,921 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,954) 893,502 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 17,205 Total $49,870 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $2,666 $39,000 5/11/63 300 bp $2,646 CMBX NA BBB- Index BBB-/P 5,303 88,000 5/11/63 300 bp 5,258 CMBX NA BBB- Index BBB-/P 10,865 176,000 5/11/63 300 bp 10,774 CMBX NA BBB- Index BBB-/P 10,317 181,000 5/11/63 300 bp 10,223 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 13,526 122,000 5/11/63 300 bp 13,462 Credit Suisse International CMBX NA BBB- Index BBB-/P 690 89,000 5/11/63 300 bp 644 CMBX NA BBB- Index BBB-/P 8,994 113,000 5/11/63 300 bp 8,936 CMBX NA BBB- Index BBB-/P 1,382 119,000 5/11/63 300 bp 1,320 CMBX NA BBB- Index BBB-/P 15,706 139,000 5/11/63 300 bp 15,634 CMBX NA BBB- Index BBB-/P 10,883 142,000 5/11/63 300 bp 10,809 CMBX NA BBB- Index BBB-/P 11,537 149,000 5/11/63 300 bp 11,460 CMBX NA BBB- Index BBB-/P 11,968 150,000 5/11/63 300 bp 11,892 CMBX NA BBB- Index BBB-/P 9,867 150,000 5/11/63 300 bp 9,790 CMBX NA BBB- Index BBB-/P 4,625 152,000 5/11/63 300 bp 4,546 CMBX NA BBB- Index BBB-/P 2,678 152,000 5/11/63 300 bp 2,600 CMBX NA BBB- Index BBB-/P 2,397 156,000 5/11/63 300 bp 2,316 CMBX NA BBB- Index BBB-/P 13,040 179,000 5/11/63 300 bp 12,947 CMBX NA BBB- Index BBB-/P 12,926 315,000 5/11/63 300 bp 12,764 CMBX NA BB Index — (846) 162,000 5/11/63 (500 bp) (307) CMBX NA BB Index — (448) 123,000 5/11/63 (500 bp) (39) CMBX NA BB Index — (2,096) 120,000 5/11/63 (500 bp) (1,696) CMBX NA BB Index — 2,826 107,000 5/11/63 (500 bp) 3,182 CMBX NA BB Index — 1,624 105,000 5/11/63 (500 bp) 1,973 CMBX NA BB Index — 941 91,000 5/11/63 (500 bp) 1,244 CMBX NA BB Index — (415) 54,000 5/11/63 (500 bp) (235) CMBX NA BB Index — (517) 54,000 5/11/63 (500 bp) (338) CMBX NA BB Index — (493) 54,000 5/11/63 (500 bp) (313) CMBX NA BB Index — 1,060 53,000 5/11/63 (500 bp) 1,236 CMBX NA BB Index — (2,308) 119,000 5/11/63 (500 bp) (1,912) CMBX NA BBB- Index BBB-/P 48 1,000 5/11/63 300 bp 47 CMBX NA BBB- Index BBB-/P 94 35,000 5/11/63 300 bp 76 CMBX NA BBB- Index BBB-/P (332) 55,000 5/11/63 300 bp (360) CMBX NA BBB- Index BBB-/P (525) 55,000 5/11/63 300 bp (553) CMBX NA BBB- Index BBB-/P 589 97,000 5/11/63 300 bp 539 CMBX NA BBB- Index BBB-/P 67 101,000 5/11/63 300 bp 15 CMBX NA BBB- Index BBB-/P (1,082) 108,000 5/11/63 300 bp (1,138) CMBX NA BBB- Index BBB-/P (1,020) 109,000 5/11/63 300 bp (1,077) CMBX NA BBB- Index BBB-/P (364) 109,000 5/11/63 300 bp (420) CMBX NA BBB- Index BBB-/P (364) 109,000 5/11/63 300 bp (421) CMBX NA BBB- Index BBB-/P (912) 109,000 5/11/63 300 bp (968) CMBX NA BBB- Index BBB-/P 2,617 110,000 5/11/63 300 bp 2,561 CMBX NA BBB- Index BBB-/P 1,323 111,000 5/11/63 300 bp 1,265 CMBX NA BBB- Index BBB-/P 1,104 111,000 5/11/63 300 bp 1,046 CMBX NA BBB- Index BBB-/P 81 116,000 5/11/63 300 bp 21 CMBX NA BBB- Index BBB-/P 402 116,000 5/11/63 300 bp 342 CMBX NA BBB- Index BBB-/P (2,114) 117,000 5/11/63 300 bp (2,174) CMBX NA BBB- Index BBB-/P 602 130,000 5/11/63 300 bp 535 CMBX NA BBB- Index BBB-/P 746 161,000 5/11/63 300 bp 662 CMBX NA BBB- Index BBB-/P (1,627) 162,000 5/11/63 300 bp (1,711) CMBX NA BBB- Index BBB-/P (4,569) 236,000 5/11/63 300 bp (4,691) CMBX NA BBB- Index — (7,683) 136,000 1/17/47 (300 bp) (4,512) CMBX NA BBB- Index — (6,289) 134,000 1/17/47 (300 bp) (3,165) Goldman Sachs International CMBX NA BBB- Index BBB-/P (692) 100,000 5/11/63 300 bp (743) CMBX NA BB Index — (1,315) 124,000 5/11/63 (500 bp) (902) CMBX NA BB Index — 70 58,000 5/11/63 (500 bp) 263 CMBX NA BB Index — (519) 54,000 5/11/63 (500 bp) (339) CMBX NA BB Index — 1,198 53,000 5/11/63 (500 bp) 1,375 CMBX NA BBB- Index BBB-/P (600) 55,000 5/11/63 300 bp (628) CMBX NA BBB- Index BBB-/P 614 103,000 5/11/63 300 bp 561 CMBX NA BBB- Index BBB-/P 1,188 104,000 5/11/63 300 bp 1,134 CMBX NA BBB- Index BBB-/P (1,011) 108,000 5/11/63 300 bp (1,066) CMBX NA BBB- Index BBB-/P (1,083) 108,000 5/11/63 300 bp (1,139) CMBX NA BBB- Index BBB-/P (1,083) 108,000 5/11/63 300 bp (1,139) CMBX NA BBB- Index BBB-/P (875) 109,000 5/11/63 300 bp (932) CMBX NA BBB- Index BBB-/P (437) 109,000 5/11/63 300 bp (494) CMBX NA BBB- Index BBB-/P (1,950) 117,000 5/11/63 300 bp (2,010) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2015. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD/$ United States Dollar ZAR South African Rand Key to holding's abbreviations BKNT Bank Note bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2014 through January 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $337,597,153. (b) The aggregate identified cost on a tax basis is $396,948,571, resulting in gross unrealized appreciation and depreciation of $18,036,392 and $17,735,197, respectively, or net unrealized appreciation of $301,195. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $3,318,955 $— $69 $3,318,955 Putnam Short Term Investment Fund* 33,891,737 33,912,451 50,816,473 6,902 16,987,715 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $182,995,650 to cover certain derivative contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 63.4% Germany 4.8 Japan 4.3 France 4.3 Italy 3.8 United Kingdom 2.8 Greece 1.7 Spain 1.6 Argentina 1.6 Luxembourg 1.3 Mexico 1.3 Netherlands 0.9 Belgium 0.8 Canada 0.8 South Africa 0.8 Russia 0.7 Austria 0.7 Poland 0.5 Ireland 0.5 Other 3.4 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,634,500 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,168,244 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $241,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $— $7,687,000 Corporate bonds and notes — 97,807,246 — Foreign government and agency bonds and notes — 102,530,135 — Mortgage-backed securities — 81,357,694 — Municipal bonds and notes — 447,067 — Purchased options outstanding — 186,612 — Purchased swap options outstanding — 1,935,504 — U.S. government and agency mortgage obligations — 73,108,304 — U.S. treasury obligations — 948,194 — Short-term investments 23,222,670 8,019,340 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,404,091 $— Futures contracts 1,484,201 — — Written options outstanding — (164,624) — Written swap options outstanding — (1,856,648) — Forward premium swap option contracts — (59,720) — TBA sale commitments — (35,838,024) — Interest rate swap contracts — (11,388,868) — Total return swap contracts — (398,238) — Credit default contracts — 7,681 — Totals by level $— The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities:	Balance as of October 31, 2014
